DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 112
Applicant's arguments filed 03/08/2021 have been fully considered and are persuasive. Therefore, the 112 rejection of claims 5, 13 is withdrawn. 
Rejection Under 101
Applicant's arguments filed 03/08/2021 have been fully considered and are persuasive. Therefore, the 101 rejection of claims 1-18 is withdrawn. 
Rejection Under 102/103
Applicant's arguments filed 03/08/2021 have been fully considered. Applicant argues that:
Mayaud does not disclose all of the limitations of the amended claims, specifically, the prior art does not disclose to move the toggle element to a position on the user interface that is adjacent to a first display zone included in the user interface, the move of the toggle element being responsive to guidance of the toggle element by a pointing device; presentation of the toggle element that is moveable and selectable….
Mayaud in view of Malave does not disclose all of the limitations of the amended claims as discussed above in “A”.
Regarding A and B, Applicant’s arguments appear to be directed toward the amendments and are therefore moot. However, the amended features are taught by Kaufman and Desiderio. See the updated rejection for further clarification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mayaud (US 2003/0144884) in view of Kaufman (June 2015 “How to View Multiple Documents at Once in Word”) in view of Desiderio (February 16, 2018 “Microsoft® Office – Customize the Quick Access Toolbar (IT Training Tip)”).
Regarding claim 1, Mayaud discloses a computing apparatus, the computing apparatus (Mayaud Figs. 3-6; [0001]) comprising: 
a processor; and (Mayaud [0365] discloses a processor)
a memory storing instructions that, when executed by the processor, configure the apparatus to: (Mayaud [0365] discloses software is implemented on the computer that has processors to carry out the instructions [0366] discloses software and applications embodying the invention and stored in memory)
access first patient data relating to a first medical condition, the first patient data including a first set of attributes relating to the first medical condition; (Mayaud Fig. 3 and corresponding text; [0067] discloses accessing data; [0149] discloses showing patient data related to the patient’s problems and conditions where there are multiple conditions [0152] discloses different prescription characteristics, such as, drugs, size, dosing, and expiration related to each of the conditions in zone 43, which are construed as the set of attributes relating to the condition)
access second patient data relating to a second medical condition, the second patient data including a second set of attributes relating to the second medical condition; (Mayaud Fig. 3 and corresponding text; [0067] discloses accessing data; [0149] discloses showing patient data related to the patient’s problems and conditions where there are multiple conditions [0152] discloses different prescription characteristics, such as, drugs, size, dosing, and expiration related to each 
combine the first and second patient data into a patient data structure that includes the first and second sets of attributes relating to the first and second medical condition; (Mayaud Fig. 3 and corresponding text; [0152] discloses different prescription characteristics, such as, drugs, size, dosing, and expiration related to each of the conditions in zone 43, where the zone 43 containing both conditions and relating prescription information is construed as the aggregated data structure)
generate first and second sets of supplementary attributes relating to the respective first and second sets of attributes; (Mayaud Figs. 12-13 and corresponding text; [0278] discloses that a prescription history for the condition can be shown, which details the past prescriptions for the condition, including when and by which physician it was prescribed which is construed as the supplementary attributes)
generate a user interface; (Mayaud Fig. 3 and corresponding text discloses a generated user interface with relevant condition information)
cause presentation of the first and second sets of attributes relating to the first and second medical conditions as notes that are editable by a user in the user interface, the presentation comprises: (Mayaud Fig. 3 and corresponding text discloses the presentation of the attributes related to the conditions [0187] discloses the option to update the patient’s history information [0120] discloses that the patient information can be updated or modified)
presentation, in a first display zone of the user interface, a first view including at least one attribute from the first set of attributes relating to the first medical condition; (Mayaud Fig. 3 shows zone 43 that includes attributes for a first medical condition)
presentation, in a second display zone of the user interface, a first supplementary view including at least one supplementary attribute from the first set of supplementary attributes relating to the first medical condition; and (Mayaud Figs. 12-13 and corresponding text; [0278] discloses presenting that a prescription history for the condition can be shown by selecting the Rx History button 54 to create prescription information box 138 that details past prescriptions for 
Mayaud does not appear to explicitly disclose move the toggle element to a position on the user interface that is adjacent to a first display zone included in the user interface, the moved of the toggle element being responsive to guidance of the toggle element by a pointing device; presentation of the toggle element that is moveable and selectable, the toggle element being movable to the position on the user interface that is adjacent to the first display zone, the toggle element being selectable to toggle between the presentation of the first view and a presentation of the first view and the first supplementary view. However, Kaufman teaches it is old and well-known in the art of graphical user interface and display window customization to have:
a toggle element; (Kaufman teaches the Split Window icon in a word document user interface, that once selected, allows for viewing two display windows simultaneously and where the icon is in the tool bar directly above the display zone and then you select the icon again to remove the split view and go back to the original window)
presentation of the toggle element that is selectable, (Kaufman teaches the Split Window icon, that once selected, allows for viewing two display windows simultaneously and where the icon is in the tool bar directly above the display zone and then you select the icon again to remove the split view and go back to the original window)
the toggle element being selectable to toggle between the presentation of the first view and a presentation of the first view and the first supplementary view. (Kaufman teaches the Split Window icon, that once selected, allows for viewing two display windows simultaneously and where the icon is in the tool bar directly above the display zone)
“If you’re working on multiple Word documents, it may be helpful to view some or all of them at once.” See Kaufman (para. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art of graphical user interface and display window customization, before the effective filing date of the claimed invention, to modify the medical data display system of Mayaud to incorporate a toggle element that was selectable to allow for a presentation of multiple displays as taught by Kaufman. Having the ability to easily view data in two 
Mayaud-Kaufman does not appear to explicitly teach move the toggle element to a position on the user interface that is adjacent to a first display zone included in the user interface, the moved of the toggle element being responsive to guidance of the toggle element by a pointing device; presentation of the toggle element that is moveable, the toggle element being movable to the position on the user interface that is adjacent to the first display zone. However, Desiderio teaches it is old and well-known in the art of graphical user interface and icon customization to have:
move the toggle element to a position on the user interface that is adjacent to a first display zone included in the user interface, the moved of the toggle element being responsive to guidance of the toggle element by a pointing device; (Desiderio teaches customizing the ribbon of a word document interface. The user can customize the quick access toolbar by adding the command/feature, such as the split window command, to the quick access toolbar. Once the command is added the quick access toolbar, the toolbar can be moved to the bottom of the ribbon. The features on the toolbar can also be reordered to the user’s preference by moving the features up and down in the order)
presentation of the toggle element that is moveable, the toggle element being movable to the position on the user interface that is adjacent to the first display zone (Desiderio teaches presenting a quick access toolbar below the ribbon on a word document interface and then adding the split window command to the quick access toolbar thus making the moveable split window icon adjacent to the display zone of the word document)
The customization of the Quick Access Toolbar allows for easy access to “commonly used features and commands” that “you use most”. See Desiderio (para. 1).
Therefore, it would have been obvious to one of ordinary skill in the art of graphical user interface and icon customization, before the effective filing date of the claimed invention, to modify the medical data display system of Mayaud in view of Kaufman, as modified above, to incorporate having a toggle element that is moveable in relation to the first display zone as taught by Desiderio. Having a moveable or customizable toggle feature allows for easy access to the command for viewing the information in the display windows.  
Regarding claim 2, Mayaud-Kaufman-Desiderio teaches the computing apparatus of claim 1, and Mayaud further discloses: 
wherein the presentation further comprises presentation, in a third display zone of the user interface, a third view including at least one attribute from the second set of attributes relating to the second medical condition, (Mayaud Fig. 3 shows zone 43 that includes attributes for a first and second medical condition with attributes for each respective condition and the second condition with its attributes is construed as the third display zone)
And Desiderio further teaches:
and wherein the toggle element is configured to appear to move, under input or guidance of the pointing device, between respective locations at or adjacent the third display zone of the user interface. (Desiderio teaches customizing the ribbon of a word document interface. The user can customize the quick access toolbar by adding the command/feature, such as the split window command, to the quick access toolbar. Once the command is added the quick access toolbar, the toolbar can be moved to the bottom of the ribbon. The features on the toolbar can also be reordered to the user’s preference by moving the features up and down in the order. The reference also teaches presenting a quick access toolbar below the ribbon on a word document interface and then adding the split window command to the quick access toolbar thus making the moveable split window icon adjacent to the display zone of the word document where the user can select which display zones the be displayed)
The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein. 
Regarding claim 3, Mayaud-Kaufman-Desiderio teaches the computing device of claim 2, and Mayaud further discloses: 
wherein the presentation further comprises presentation, in a fourth display zone of the user interface, a second supplementary view including at least one supplementary attribute from the second set of supplementary attributes relating to the second medical condition (Figs. 12-13 and corresponding text; [0186] discloses that the appropriate prescription history line can be clicked to draw open the prescription information screen shown in Fig. 12 that shows the 
And Desiderio further teaches:
and wherein the toggle element is configured to toggle, at each respective location, between the presentations of the first view and the first supplementary view, and the second view and second supplementary view, respectively (Desiderio teaches customizing the ribbon of a word document interface. The user can customize the quick access toolbar by adding the command/feature, such as the split window command, to the quick access toolbar. Once the command is added the quick access toolbar, the toolbar can be moved to the bottom of the ribbon. The features on the toolbar can also be reordered to the user’s preference by moving the features up and down in the order. The reference also teaches presenting a quick access toolbar below the ribbon on a word document interface and then adding the split window command to the quick access toolbar thus making the moveable split window icon adjacent to the display zone of the word document where the user can select which display zones the be displayed).
The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein. 
Regarding claim 4, Mayaud-Kaufman-Desiderio teaches the computing apparatus of claim 1, and further discloses:
wherein the notes are directly editable by the user in the user interface to edit at least one of the first, first supplementary, second, and second supplementary views. (Mayaud [0120] discloses that the patient information can be updated or modified; [0160] discloses that the Renew Rx button 62 allows for one of the highlighted prior prescriptions to be renewed after editing if desired; [0187] discloses that the update button 58 can be used to update the patient’s prescription history).
Regarding claim 5, Mayaud-Kaufman-Desiderio teaches the computing apparatus of claim 4, and Mayaud further discloses:
wherein the first, first supplementary, second, and second supplementary views (Mayaud [0186] discloses that each prescription associated with its corresponding condition maybe clicked to bring up the corresponding supplementary views)

views are visible simultaneously in the user interface. (Kaufman teaches the Split Window icon, that once selected, allows for viewing two display windows simultaneously and where the icon is in the tool bar directly above the display zone and then you select the icon again to remove the split view and go back to the original window where the user could select which displays to simultaneously view).
The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 8, Mayaud-Kaufman-Desiderio teaches the computing apparatus of claim 1, and Mayaud further discloses: 
wherein combining the first and second patient data into a patient data structure includes, at least: extracting attribute data from a table based on an assigned relevance of that data to a diagnosis of a medical condition; (Mayaud Figs. 3, 12-13 and corresponding text; [0072] discloses retrieving multiple data elements and assembling them into a patient history file [0107] discloses capturing the drug history and linking it to a medical condition [0124] discloses retrieving the data from a remote source database)
correlating the extracted attribute data with a report from a diagnostic report; and (Mayaud Figs. 3, 12-13 and corresponding text; [0154] discloses compiling patient prescription history from remote sources in response to a call from the user device, where the data is construed to be correlated with the reported past prescriptions; [0278] discloses that a prescription history for the condition can be shown, which details the past prescriptions for the condition, including when and by which physician it was prescribed)
generating a supplementary attribute by identifying a narrative or date stamp associated with the report based on the medical condition. (Mayaud Figs. 3, 12-13 and corresponding text; [0152] discloses that the patient history information includes an expiration date associated with the prescription for the condition [0278] discloses that a prescription history for the condition can be shown, which details the past prescriptions for the condition, including when and by which physician it was prescribed).
Regarding claim 9, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. 
Regarding claim 10, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above. 
Regarding claim 11, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above.
Regarding claim 12, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 13, Mayaud-Kaufman-Desiderio teaches the method of claim 9, and Mayaud further discloses:
wherein the first patient data and the second patient data are gathered, and notes are generated prior to a physician seeing a first patient or a second patient. (Mayaud [0087] discloses accessing the patient record prior to encountering the physician).
Regarding claim 14, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as given above.
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 8, and, as such, is rejected for similar reasons as given above.
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. 
Claims 6-7, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mayaud-Kaufman-Desiderio in view of Malave et al. (US 2002/0193679). 
Regarding claim 6, Mayaud-Kaufman-Desiderio teaches the computing apparatus of claim 1, and Mayaud-Kaufman-Desiderio does not appear to teach the supplementary views including a graph. However, Malave teaches it is old and well-known in the art of graphical user customization to have:
the first or second supplementary view includes a graph depicting aspects relating to an attribute or supplementary attribute of the first or second medical condition. (Malave Fig. 18A and corresponding text teaches a graphical display to show the data).
“The data representing the results of the test are often stored in a memory of a glucose meter. The data is then downloaded into a computer for later review. However, none of these systems coordinate 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the medical data display system of Mayaud in view of Kaufman in view of Desiderio, as modified above, to incorporate a graph for the supplementary views as taught by Malave. Displaying the data related to the medical conditions in a graphical representation allows for quick visual processing of the data about the health condition. 
Regarding claim 7, Mayaud-Kaufman-Desiderio-Malave teaches the computing apparatus of claim 6, and Malave further teaches: 
wherein the graph includes a time-based representation of a medication regimen, (Malave Figs. 15, 18A show graphs that are time-based)
And where Mayaud further discloses:
the time-based representation temporally synchronous with the depicted aspect relating to the attribute or supplementary attribute of the first or second medical condition. (Mayaud Fig. 3 and corresponding text; [0074] discloses that the patient history records are presented in chronological order with respect to the attributes related to the first and second medical conditions as shown in zone 43 of the Fig. 3).
The motivations to combine the above mentioned references was discussed in the rejection of claim 6, and incorporated herein.
Regarding claim 15, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons as given above.
Regarding claim 16, the claim recites substantially similar limitations as those already addressed in the rejection of claim 7, and, as such, is rejected for similar reasons as given above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wallis et al. (US 2008/0313547) teaches toolbars that can be customized by the user selecting the desired toolbar and dragging the toolbar to the position they want. (See Wallis [0059]). 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA R. COVINGTON/Examiner, Art Unit 3686           

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686